                           REDACTED VERSION

                 UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF TEXAS
                       MARSHALL DIVISION


SOLAS OLED LTD.,

                         Plaintiff,    Case No. 2:19-cv-00152-JRG

     v.

SAMSUNG DISPLAY CO., LTD., et al.,

                         Defendants.



  PLAINTIFF SOLAS OLED LTD.’S SUR-REPLY TO DEFENDANTS’ MOTION TO
STRIKE PORTIONS OF PLAINTIFF’S AMENDED INFRINGEMENT CONTENTIONS
                                                   TABLE OF CONTENTS
                                                                                                                                     Page(s)
I.     Samsung’s Untimely Complaints about Solas’s Representative Charts are
       Procedurally Defective and Factually Unsupportable ..................................................... 1
 II.    Good Cause Supports Granting Leave for Solas to Include Six Products Against the
       ’338 Patent ............................................................................................................................ 4




                                                                       i
       On Reply, Samsung still fails to establish why its request for exclusionary sanctions

should be granted. While discovery was open, at Samsung’s request, Solas provided updated

infringement contentions in good faith which attempted to address specific issues broached by

Samsung. As the correspondence record attached to the Motion shows, Samsung failed to

complain about Solas’s representative infringement charts until a week before the close of fact

discovery, an argument that was, and is, procedurally defective and substantively not credible.

Discovery now having closed, Samsung now seeks to strike the vast majority of Solas’s

infringement case because of Solas’s supposed non-compliance with this Court’s disclosure
rules. Samsung should not be allowed to “lay behind the log until late in the case and then claim

it lacks notice as to the scope of the case or the infringement contentions.” Orion IP, LLC v.

Staples, Inc., 407 F. Supp. 2d 815, 818 (E.D. Tex. 2006).

       Further, Samsung also fails to articulate any particular prejudice from Solas’s inclusion

of six additional products in its ’338 patent infringement case—which, as Solas explained in its

Opposition, were products squarely in the case for the closely-related ’450 patent. As explained

in the Opposition and below, good cause exists for including those six products in the case as to

the ’338 patent, and Solas respectfully requests leave of the Court to do so.
I.     Samsung’s Untimely Complaints about Solas’s Representative Charts are
       Procedurally Defective and Factually Unsupportable
       Samsung does not dispute that it was on notice of Solas’s reliance on its infringement
charts as representative of Solas’s case against all the accused products when Solas served its

preliminary infringement contentions on October 7, 2019. Neither does Samsung dispute that it

never raised any alleged problems with the representative aspect of Solas’s charts until the week

before the close of discovery. See Opp. at 1-6. Now, Samsung complains that it was “forced to

guess as to Solas’s infringement theories” throughout the case and so moves to strike nearly the

whole of Solas’s case. Reply, at 5. However, Samsung’s alleged failure to comprehend the

infringement theories in Solas’s contentions, which it impliedly concedes were properly




                                                 1
disclosed (as Samsung did not move to strike from the specific products charted in Solas’s

contentions), cannot be a reason to apply the exclusionary sanctions Samsung seeks.

       First, Samsung’s alleged non-comprehension of Solas’s infringement theories is

procedurally defective and unsupported by the facts. The “purpose of PICS is to give the

opposing party notice of the patentee’s infringement theory.” Honeywell Int'l Inc. v. Acer Am.

Corp., 655 F. Supp. 2d 650, 656 (E.D. Tex. 2009). If at any point Samsung “did not understand

[Plaintiff’s] infringement theory, it could have filed a motion with the Court seeking clarification

of [Plaintiff’s] PICs.” Id. Samsung did not do so here, perhaps because, as the meet-and-confer

record illustrates, it did not come up its argument about Solas’s representative charts until the

week before the close of discovery. See Opp. at 5.

       Moreover, Samsung does not deny that Solas’s representative charts did adequately

disclose its infringement theories as to those products. And the meet-and-confer record shows

that Samsung knew that Solas’s infringement charts were intended to be representative against

all of the accused products; Samsung even asked Solas to confirm that representativeness of its

theories against multiple uncharted products, which evinces two things: (1) Samsung understood

Solas’s infringement theories, and (2) Samsung understood how the infringement theories were

applied to uncharted products.. See Dkt. 117-2, at 9 (requesting that Solas “confirm that Solas's

factual infringement theories for the Galaxy S6 and Galaxy S7 Edge are identical to those

identified for the Galaxy S8”). Samsung’s claim that it was “forced to guess as to” Solas’s

infringement theories is not credible and belied by its own conduct and statements.

       Samsung’s late-in-litigation gambit is, at minimum, untimely. “A defendant cannot lay

behind the log until late in the case and then claim it lacks notice as to the scope of the case or

the infringement contentions.” Orion, 407 F. Supp. 2d at 818. This District’s Patent Rules are

designed “to strike a balance of providing fair notice to defendants without requiring unrealistic,

overly factual contentions from plaintiffs, but the burden of notice the Patent Rules place on

plaintiffs is intended to be a shield for defendants, not a sword. Id. As Judge Love confirmed in

his order in Honeywell, “a plaintiff may use its PICS to provide a specific theory of infringement


                                                 2
and offer representative examples.” Honeywell, 655 F. Supp. 2d at 655. If a defendant finds a

patentee’s contentions unclear, it could “easily have sought clarification either informally or by

motion.” Orion, 407 F. Supp. 2d at 818.

       Here, Samsung never filed a motion to seek clarification regarding the representative

aspect of Solas’s infringement theories, having only raised the issue right before the close of fact

discovery to satisfy its meet-and-confer obligation before it filed this Motion seeking

exclusionary sanctions that have the maximum possible prejudicial effect on Solas. This is not

the first time Samsung (specifically, Samsung Electronics America, Inc.) has made such

arguments. In Saxon Innovations, LLC v. Nokia Corp., No. 6:07-CV-490, 2009 WL 10676646

(E.D. Tex. Nov. 9, 2009), after expert reports, Samsung moved the court for “affirmation of its

narrow construction of [plaintiff’s] infringement contentions” to resolve an “ongoing

disagreement as to the scope of [plaintiff’s] infringement contentions.” Id. at *4. There, as here,

the plaintiff “provided Samsung with notice of the scope of [its] infringement theories,” though

“Samsung disagreed with [plaintiff]s interpretation of this scope as evidenced by the repeated

discovery disagreements, but failed to seek the Court’s assistance to clarify the issue.” Id.

(emphasis added). “To the extent Samsung disagreed with the scope of the contentions, it should

have sought clarification by motion” instead of raising the issue for the first time in a motion to

strike. Id. The Court should reject Samsung’s laying-behind-the-log here, as well.

       Second, Samsung’s new arguments regarding alleged differences in certain accused

products do not justify exclusionary sanctions. See Reply, at 3-5. For the ’311 patent, Samsung

says that for the Galaxy Z Flip (“Z Flip”) device Solas was “

                                                                                              ” for

infringement. Reply, at 4. Samsung argues that the Z Flip cannot infringe because

                                                          . Id. This argument is meritless. Solas’s

theory of infringement for the Z Flip is identical to the theory it applied to every other accused

device, as established by Mr. Credelle:

                                                     Ex. 8, at 5. The Z Flip’s


                                                 3
                                          Id. For every other accused product, Solas analyzed

infringement in the same way: by identifying at least two surfaces of a display, flat and curved

surfaces, identifying a touch sensor that traversed the boundary between those two surfaces. See,

e.g., Ex. 7, at 14-16. Samsung cannot credibly complain lack of notice.1

       Samsung’s new arguments in Reply for the ’338 and ’450 patents are equally meritless.

For the ’338 patent, Samsung complains that many products (which it never identifies)

                                                          Reply, at 4. As Solas explained in its

Opposition:

                                                                                              Opp.,

at 8–9. Likewise, for the ’450 patent, Samsung alleges

                                                             Reply, at 5. But even assuming there

are differences in the location of, for example,

                                    Samsung failed (even on Reply) to explain how such alleged

differences affected the infringement analysis. That failure is to be expected, as neither Mr.

Credelle nor Samsung’s expert, Dr. Fontecchio, “distinguish among the accused products” in

their infringement analysis in any significant way for the ’450 patent.
II.    Good Cause Supports Granting Leave for Solas to Include Six Products Against the
       ’338 Patent
       Good cause exists to grant Solas leave to include in the case the six products at issue

challenged by Samsung. The Reply obfuscates the timeline, which shows Solas was diligent in
seeking the discovery that gave it a basis to believe that certain products already accused in the

case for the ’450 patent also infringed the ’338 patent. Specifically, Samsung’s GDS (“Graphic

Design System”) files (which contain the circuit designs relevant to both the ’450 and ’338

patents) were produced for inspection in Washington, D.C., on January 28, 2020. Ex. 9, at 3. On

1
   Samsung’s argument for the Z Flip is problematic also because it relies on an illusory
distinction not relevant to the claims: that is, whether the sensor wraps around the display or vice
versa. The Z Flip infringes as set forth in Solas’s infringement expert report—that is, the sensor
traverses or wraps around two intersecting surfaces of the display.

                                                   4
February 10, Solas requested an opportunity to review the files on February 13 and 14. Id. at 2.
Counsel for Solas performed that inspection on February 13 and 14, and requested printouts of

those files. Id. at 1. Samsung shipped those printouts on February 18. Ex. 10, at 1-2.
       Solas’s GDS files (and printouts thereof), however, were organized only by “two-letter
product codes” and were not identified in any way by “product marketing names.” See Opp., at
14-15. It was practically impossible for Solas to determine from the GDS files whether the six
products at issue infringed the ’338 patent, because it had no way to determine which GDS file
corresponded to which product. Solas thus served a single interrogatory on March 6 seeking
information corresponding the two-letter product codes in Samsung’s GDS files to its products.
See Ex. 11, at 12. Samsung says Solas “delayed until March to serve” that interrogatory, but the
timeline evidences no delay—Solas received hundreds of pages of GDS prints during the week
of February 18, and propounded a targeted interrogatory about the GDS files on March 6, 2020.
       Further belying the alleged “delay” is the fact that Samsung itself needed more time to
figure out which two-letter product codes corresponded to which products. On April 6, the day
Samsung’s interrogatory responses were due, Samsung requested an extension to April 15; Solas
agreed. See Ex. 12, at 1. Samsung served responses on April 15, and revised responses on April
23. See Exs. 13-16. This information allowed Solas to perform its infringement analysis2 as to
the six products at issue for the ’338 patent, which it disclosed as infringing on May 17, 2020.
See Opp., at 14–15.
       Finally, Samsung has not articulated any prejudice from allowing the six products at issue
to remain in the case against the ’338 patent (which involves no new theories of infringement
and no additional discovery), and no continuance of any deadlines is required.
       Samsung’s Motion should be denied.

2
 Samsung’s discovery responses appeared to be intentionally incomplete: i.e., SDC’s response
corresponded two-letter product codes to “SDC module” numbers but did not correspond them to
any of the accused products, while SEC’s response corresponded “SDC module” numbers to
models of the accused products but not to the two-letter product codes. Compare Ex. 13, at 8,
with Ex. 14, at. 8. This forced Solas to spend time deconstructing and collating the information in
Samsung’s multiple responses in order to match product codes to accused products.

                                                 5
Dated: August 3, 2020    /s/ Reza Mirzaie
                        Marc Fenster
                        CA State Bar No. 181067
                        Reza Mirzaie
                        CA State Bar No. 246953
                        Neil A. Rubin
                        CA State Bar No. 250761
                        Kent N. Shum
                        CA State Bar No. 259189
                        RUSS AUGUST & KABAT
                        12424 Wilshire Boulevard, 12th Floor
                        Los Angeles, CA 90025
                        Telephone: 310-826-7474
                        Email: mfenster@raklaw.com
                        Email: rmirzaie@raklaw.com
                        Email: nrubin@raklaw.com
                        Email: kshum@raklaw.com

                        Sean A. Luner
                        CA State Bar No. 165443
                        Gregory S. Dovel
                        CA State Bar No. 135387
                        Jonas B. Jacobson
                        CA State Bar No. 269912
                        DOVEL & LUNER, LLP
                        201 Santa Monica Blvd., Suite 600
                        Santa Monica, CA 90401
                        Telephone: 310-656-7066
                        Email: sean@dovel.com
                        Email: greg@dovel.com
                        Email: jonas@dovel.com




                          6
T. John Ward, Jr.
TX State Bar No. 00794818
Claire Abernathy Henry
TX State Bar No. 24053063
Andrea L. Fair
TX State Bar No. 24078488
WARD, SMITH & HILL, PLLC
PO Box 1231
Longview, Texas 75606
Telephone: 903-757-6400
Email: jw@wsfirm.com
Email: claire@wsfirm.com
Email: andrea@wsfirm.com

ATTORNEYS
FOR PLAINTIFF,
SOLAS OLED LTD.




  7
                            CERTIFICATE OF SERVICE

      I hereby certify that the counsel of record who are deemed to have consented to

electronic service are being served on August 3, 2020 with a copy of this document via the

Court’s ECF system.




DATED: August 3, 2020                            Respectfully submitted,

                                                By: /s/ Reza Mirzaie
                                                    Reza Mirzaie




                                            8
9
